DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/19, 12/23/20, 4/30/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The struck-through document(s) on the information disclosure statement filed 9/26/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In this case, the struck-through document has not been provided in English.
Claim Status
Claims 1-40 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ranging mechanism” of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “treatment execution module for executing the treatments” in line 6 of claim 1, “consumable supply module for supplying” in line 8 of claim 1, “pick up unit for supplying” of claim 5, “cartridge supply module for storing” in claim 7, “ranging mechanism for ranging” in claim 18, “cartridge securing mechanism for securing” in claim 22, “extract storage section for fractionating and storing” in claim 23, “treatment execution unit” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discusses the “treatment execution module for executing the treatments” as #2200 in Figs. 9, 11 and in [23, 27, 28].  However, the specification states that the treatment execution module includes various parts such as a measurement stage 2202, a plurality of treatment execution units 400, a rack installation section 2210, a stage installing mechanism 2250.  Further, applicants describe the treatment execution units as comprises a plurality of dispenser nozzles for treating and measuring.  It is unclear to the examiner whether applicants intend for all of the structure recited in [27] of the instant specification to be required by the treatment execution module.  It is also unclear to the examiner what portions of the unit execute the treatments as the only structure interacting with the specimen is the nozzle and a nozzle alone cannot perform treatment (treatment is claimed in lines 1-2 of claim 1 as including extraction, amplification, and measurement).  The examiner notes that no structure which is capable of amplification or measurement appears to be required, and it is unclear how a nozzle 
The specification discusses the “consumable supply module for supplying” as #2100 in Figs. 6, 7 and [23, 24].  However, the specification states that the consumable supply module includes a consumable supply stage 2110, a pick up unit 300, a consumable storage section 2140, a container storage section 2150, a primary specimen storage section 2160, and a specimen extract storage section 2170.  It is unclear to the examiner if all of the recited structures of [24] of the instant specification are required by the consumable supply module.  For purposes of examination, the examiner will interpret the consumable supply module to be any region of a device which contains consumables, and equivalents thereof.
The specification discusses the “pick up unit for supplying” as #300 in Figs. 7-8 and [24, 25] and state that it includes nozzle parts 320 and a consumable picker 330.  However, it is unclear what is meant by “nozzle parts” and “consumable picker”.  Speicfically, what parts of a nozzle are being described?  Further, a consumable picker is not a known structure and it is unclear what would or would not satisfy this. Is a gripper what is being described, or is it just another nozzle?  Based on the drawings in figures 7-8, the structure of the consumable picker 330 appears to mirror that of the nozzle parts 320.  For purposes of examination, the examiner will interpret the pick up unit to be any nozzle that can pick up something, and equivalents thereof.
The specification discusses the “cartridge supply module for storing” as #2500 in Figs. 19-20 and in [38, 39]. However, the specification states that the cartridge supply module includes a cartridge supply stage 2510, an accommodating shelf 2530, a cartridge pushout section 2520, a cartridge picker 2540, and a cartridge discard box 2550.  It is unclear to the examiner if all of the recited structures of [38] of the instant specification are required by the 
The specification discusses the “ranging mechanism for ranging” in [40] but it does not provide a reference number and does not describe what structure the mechanism consists of/comprises.  Therefore, it is unclear what structure is attempting to be described. For purposes of examination, the examiner will interpret the ranging mechanism to be any spacing between the suction parts, and equivalents thereof.
The specification discusses the “cartridge securing mechanism for securing” in Figs. 17-18 and in [36, 37].  However, the specification does not directly and clearly correlate the function to specific structure.  The specification does mention that the securing mechanism includes a pin, a pin support, and a moving mechanism.  However, in order to secure the cartridge, a corresponding hole would be required in the cartridge to interact with the pin. It is unclear to the examiner what applicants intend to be required by the cartridge securing mechanism. For purposes of examination, the examiner will interpret the ranging mechanism any structure that holds or enables a cartridge to be secured or held, and equivalents thereof.
The specification discusses the “extract storage section for fractionating and storing” as 2170 in Fig. 6 and [56].  However, this section 2170 appears to just be a region of space.  The examiner understands how the region of space performs the function of storing, but it is unclear what structure would be required to perform the “fractionating” function. For purposes of examination, the examiner will interpret the r extract storage section to be a region of space or portion/part that is able to contain extract, and equivalents thereof.
The specification discusses the “treatment execution unit” as #400 in Figs. 9, 11 and in [27, 28].  However, the specification states that the treatment execution units comprises a plurality of dispenser nozzles for treating and measuring.  It is unclear to the examiner what portions of the unit execute the treatments as the only structure interacting with the specimen is the nozzle and a nozzle alone cannot perform treatment (treatment is claimed in lines 1-2 of 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what performs the functions of treatment and measurement as recited in the preamble in lines 1-2.  No distinct structure is recited as performing these functions in the claim body and it is unclear if the functions of treatment and measurement are 
Regarding the movable stage in lines 4-5 it is unclear how the stage is movable, and also unclear what the movable stage is movable with respect to.  The movement has not been described as a function of the stage and it is unclear if movement is actually required, and if movement is required then it is unclear where the stage is movable between.
As to lines 4 and 6 of claim 1, it is unclear how the treatments are performed. Applicants recite in line 4 that the treatment lanes are for executing the treatments and it is unclear to the examiner how a lane alone can perform any treatment function, especially the functions of extraction, amplification, and measuring.  Further, it is unclear how the module of line 6 performs treatments only by the function of loading the stage.  Is the loading of the stage enough to satisfy the treatment because loading does not imply that the functions of extraction, amplification, and measuring are taking place.
Claim limitations “treatment execution module for executing the treatments” in line 6 of claim 1, “consumable supply module for supplying” in line 8 of claim 1, “pick up unit for supplying” of claim 5, “cartridge supply module for storing” in claim 7, “ranging mechanism for ranging” in claim 18, “cartridge securing mechanism for securing” in claim 22, “extract storage section for fractionating and storing” in claim 23, “treatment execution unit” in claim 27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding lines 6-9 of claim 1, it is unclear what the relationship between the treatment execution module and the consumable supply module is.  How do each of these modules interact with each other and how are specimens transferred between the modules?
As to line 11 of claim 1, it is unclear if a cartridge is a consumable loaded in the consumable supply module. Typically, a cartridge is considered a consumable, and it is unclear how the cartridge would get into the treatment execution module since previously the consumables are loaded into the consumable supply module. Are the cartridges initially loaded into the consumable supply module?
Claims 2-40 are rejected based on further claim dependency.
Claim 3 recites “the cartridge” which is unclear since a singular specific cartridge has not been previously described. Applicants describe one or a plurality, but it is not clear whether the cartridge could be one of the plurality or all of the plurality.
Regarding claim 4, it is unclear what is required by “a plurality of treatment and execution modules”.  Are these the same as the module of claim 1?  Because there is no functional language, the claims are not interpreted under 112f and because the functions modifying the modules are not known, then it is unclear what would or would not be required by these modules.
Regarding claim 5, it is unclear where the movable stage is attempting to be located. Specifically, because consumables in claim 5 are moved from the consumable supply module to the movable stage, then clarification of where the movable stage is in relation to the consumable supply module is required.
Regarding claim 7, it is unclear where the cartridge supply module is in relation/location to the other recited structures of the claim. Is the cartridge supply module in one of the modules of claim 1 or is it separate from the recited modules of claim 1?
As to claim 7, it is unclear if the cartridges of claim 7 are the same as the cartridge(s) of claim 1.  It is also unclear whether applicants are referring to the cartridge(s) of claim 1 or claim 
Claims 8-22, 30-34, and 37-40 are ambiguous as they recite in various instances “the cartridge” or “the cartridges” where it is unclear whether applicants are referring to the cartridge(s) of claim 1 or claim 7, and also further unclear if they are referring to a singular cartridge (as required by 1 under BRI) or multiple cartridges.  It is unclear based on the switching between the singular and plural whether or not one or multiples are required. It is further unclear if the cartridges are the same as those in claim 1 or if they are different (such as those of claim 7).  Because the cartridge(s) are referred to throughout all of the instant claims, the examiner requests that all the claims be evaluated (the listing claim numbers in this paragraph are examples and not exhaustive) to ensure compliance with this rejection.
Regarding claim 15, it is unclear where the cartridge picker is located, and also unclear where the cartridge is being picked up from and moved to.  
With respect to claim 18, it is unclear what is being described as the function of the ranging mechanism. What is ranging the distance?  Does this mean that the ranging mechanism calculates or determines the distance, or does this mean that the ranging mechanism actually moves to change distance? Based on [40] of the instant specification, ranging appears to describe the altering of the distance; however, “ranging the distance” does not mean altering the distance, and therefore it is unclear what is attempting to be recited.
As to claim 18, it is unclear what “the pair” is attempting to refer to. Previously, a plurality is discussed, but there is no prior discussion of a pair and therefore there is insufficient antecedent basis and the limitations are unclear.
As to claim 19, it is unclear what is being recited in the last line by “in accordance with the plurality of cartridges having different longitudinal dimensions”. Specifically, the cartridges have never been previously recited as having different dimensions.
As to claim 23, it is unclear what extract is being described as claim 23 recites nucleic acid extract from the treatment execution module, yet claim 1 does not relate or describe the treatment module as providing a left behind nucleic acid extract.
As to claim 25, it is unclear what extract is being described as claim 25 recites nucleic acid extract from the treatment execution module, yet claim 1 does not relate or describe the treatment module as providing a left behind nucleic acid extract.
Regarding claim 25, it is unclear how fractionating takes place from a first lane to a second lane.  No structure capable of this has been recited and it is unclear what structure does this as the essential structure to perform the claimed function appears to be omitted.
In regards to claim 26, it is unclear how the divided transfer is carried out by moving the stage to the consumable supply module.  First, what transfers the stage?  Second, the act of moving does not imply that transfer automatically happens, so there must be some additional steps and/or structure required aside from moving the stage in order to carry out the divided transfer.
As to claim 28, it is unclear to the examiner how the consumable is discarded into the discard section (lines 3-4) during the treatments (line 6-7).  If the consumable is used during treatment, then how can it be discarded?
As to claim 29, it is unclear to the examiner how the waste liquid with the specimen is discarded into the waste tank (lines 3-4) during the treatment (line 6).  If the specimen is used during treatment, then how can it be discarded?
As to claim 30, it is unclear what “the pretreatment” is describing.  What is this pretreatment, and how is this related to treatment as claimed? The cartridges are used for treatment in claim 1, and it is unclear how the cartridge is now used for pretreatment and then discarded prior to treatment.
With respect to claim 32, it is unclear how an elevating arm/mechanism performs the function of aligning. What or how do the arms perform or accomplish the aligning function?
As to claim 33, it is unclear what is being recited. The discarding cartridge storage container is described as accommodating discarded cartridges.  It is unclear what “the discarded cartridge storage container is the cartridge storage container that has been emptied” is describing. No cartridge storage container has been described as being emptied, and nothing other than the discarding cartridge storage container is described as the cartridge storage container. Therefore, it is unclear what is attempting to be referred to or described.
As to claim 34, it is unclear what is attempting to be recited. Specifically, the cartridge is not positively recited as part of the device in the body of the claim, yet claim 34 is directed towards features of the cartridge, and it is therefore unclear whether applicants are intending to require the cartridge or not.
With respect to claim 35, it is unclear how the receiving port is guiding cartridges.  A port is just an opening in space, and it is unclear how the port would serve to guide cartridges to rails without further clarification.
Claim 36 recites “the rail” where previously in claim 35 there are multiple rails discussed. Therefore, it is unclear what specific rail is being described. Is it all of the plurality of rails or just a specific rail?
As to claim 36, it is unclear what “the direction” other than the sliding direction is describing since one specific direction other than the sliding direction has not been described previously. Is this “a direction”?
With respect to claim 37, it is unclear how the receiving port is guiding cartridges.  A port is just an opening in space, and it is unclear how the port would serve to guide cartridges to rails without further clarification.
As to claim 38, it is unclear how a supply port supplies a cartridge. Is just a port required, or is some other structure required to enable the supply?
As to claim 28, it is unclear what the cartridge supply container is attempting to describe as it has not been previously recited. Is this the cartridge storage container or the cartridge supply module?
Regarding claim 40, it is unclear what is being described. There may be one cartridge or a plurality of cartridges in claim 1, and it is unclear how “the cartridge” as a singular cartridge is now multiple cartridges as recited in claim 40. Further, in claim 1, the cartridges are installed in a plurality of lanes, where it is unclear how multiple cartridges are now in one lane as recited in claim 40.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 22-26, and 34-36 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wilson et al (US 20130130369; hereinafter “Wilson”; already of record).
As to claim 1, Wilson teaches a specimen treatment and measurement system for executing treatments including extraction, amplification and measurement of nucleic acids for 
a movable stage provided with a plurality of treatment lanes for executing the treatments in parallel (Wilson teaches transfer shuttle/stage with multiple lanes 50a/b or 892; [601, 760, 761, 767, 770] Figs. 14g, 20h); 
a treatment execution module for executing the treatments by loading the movable stage therein (Wilson teaches the treatment execution modules as the region as the region encompassing the lanes 116; Figure 1b or 20h [294, 475, 476, 544, 185]); and 
a consumable supply module for supplying specimens and consumables used for the treatments to the movable stage (Wilson teaches the supply module as the region encompassing reagent storage 10 and nozzle 70; [68, 192, 537, 539, 747, 748]), wherein the movable stage is detachable or exchangeable with respect to the treatment execution module while one or a plurality of cartridges are installed in the plurality of treatment lanes (The transfer shuttle/stage of Wilson is capable of being detached/exchanged; Fig. 14g, 20h).
Note: The instant Claims contain a large amount of functional language (ex: “for…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein the treatment is a batch treatment that is performed for the multiple specimens at the same time (Wilson teaches treatment that processes multiple specimens in the system simultaneously; see claim 1 above. How the treatment is performed is related to intended use of the system).
As to claim 3, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein at least a part of the cartridge includes a prefilled well in which a reagent and/or a solution required for the treatment is sealed in advance (Wilson; Figs. 4 [285]).
As to claim 4, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein: the specimen treatment and measurement system comprises a plurality of treatment execution modules; and the consumable supply module is arranged between the plurality of treatment execution modules (As best understood, Wilson teaches one region of 116a as a treatment execution module and another region 116h, j, c, e, f, g as another treatment execution module where consumable supply module 70-110 is arranged between the treatment execution modules; Fig. 1b).
As to claim 5, Wilson teaches the specimen treatment and measurement system according to claim 1, the system comprising a pick-up unit for supplying the multiple specimens and/or the consumables from the consumable supply module to the movable stage (Wilson teaches nozzle 70 which supplies specimens/consumables; see claim 1 above).
As to claim 6, Wilson teaches the specimen treatment and measurement system according to claim 5, the system comprising a pick-up unit moving mechanism for moving the pick-up unit above the treatment execution module and the consumable supply module (Wilson teaches that the nozzle has a drive and gantry; Fig. 3 [68, 262-265]).
As to claim 7, Wilson teaches the specimen treatment and measurement system according to claim 1, the system further comprising: a cartridge supply module for storing cartridges that are used for at least one of extraction, amplification and measurement and supplying the cartridges to the movable stage (Wilson teaches cartridge loading module 112; [202, 203, 393, 395, 396] Figs. 1c, 7a-c); and the movable stage and a stage transfer mechanism for transferring the movable stage to each module (Wilson teaches the movable stage/shuttle is moved to cartridge supply module to receive the cartridges, to the treatment 
As to claim 22, Wilson teaches the specimen treatment and measurement system according to claim 1, the system comprising a cartridge securing mechanism for securing the cartridge to the movable stage (Wilson teaches grooves to secure the cartridge to the stage; Fig. 14g).
As to claim 23, Wilson teaches the specimen treatment and measurement system according to claim 1, the system comprising an extract storage section for fractionating and storing a part of an extract obtained by the nucleic acid extraction in the treatment execution module (Wilson teaches that reaction well 202 contains the extracted mixture; [294]. Wilson also teaches magnets to aid in extraction in lane in the treatment execution module; Table 3 [477, 501-511]. Wilson further teaches that the extract is moved from the reaction well 202 to the reaction vessel 221; [31, 200, 736] Tables 4-6.  The reaction vessel, interpreted as the extract storage section, is eventually moved to section 30; Fig. 16).
As to claim 24, Wilson teaches the specimen treatment and measurement system according to claim 23, wherein the extract storage section is provided in the consumable supply module (The reaction vessel, interpreted as the extract storage section, is eventually moved to section 30, where section 30 is interpreted as part of the consumable supply module; Fig. 16).
As to claim 25, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein once an extract is obtained by the nucleic acid extraction in the treatment execution module, a part of the extract is fractionated from a first treatment lane and dividedly transferred to one or a plurality of second treatment lanes (Wilson teaches that the extracted mixture is in well 202 [294] and then moves to vessel 221 [337, 543]. Further, how the extract is handled is a matter of intended use/function and the device of Wilson is capable of transferring the extract to various locations).
As to claim 26, Wilson teaches the specimen treatment and measurement system according to claim 25, wherein the divided transfer is carried out by transferring the movable stage to the consumable supply module (Wilson teaches that the movable stage/shuttle is moved to the consumable supply module 212 to receive consumables; [393]).
As to claim 34, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein at least a part of the cartridge comprises at least one prefilled well in which a solution used for the treatment, a reagent for extracting nucleic acids and/or a reagent for amplifying the nucleic acids is sealed in advance (Wilson; Figs. 4 [285]).
As to claim 35, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein the movable stage comprises rails for slidably loading the cartridge, and a cartridge receiving port for guiding the cartridge to the rails (Wilson teaches guide rails/grooves and a port opening for insertion of the cartridge; Fig. 14g).
As to claim 36, Wilson teaches the specimen treatment and measurement system according to claim 35, wherein the movable stage comprises an upper surface body and a lower surface body including the rail, where the upper surface body and the rails limit the movement of the cartridge in the direction other than the sliding direction of the cartridge (Wilson teaches an upper portion of the stage and lower portion of the stage with the rails, where the cartridge is secured by the rails and cannot move past the upper portion; Fig. 14g).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-15, 21, 30-33, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Kondo A (Translation of JPS6230962A; hereinafter “Konda”).
As to claim 8, Wilson teaches the specimen treatment and measurement system according to claim 7, with the cartridge supply module storing the cartridges (Wilson; Figs. 7), and a supplying mechanism for supplying the cartridges to a supply position in the cartridge supply module (Wilson teaches supplying the cartridges to a supply position in the cartridge supply module; Figs. 7,14 [393]).
Wilson does not specifically teach the cartridge supply module comprises at least one cartridge storage container for storing the cartridges in a stack. However, Kondo teaches the analogous art of a system for storing consumables where the consumables are stored in a stack and supplied by a supplying mechanism (Kondo teaches storage container 11 where the consumables 30 are stored in a stack and discharged to a supply area using pusher 20; pages 
As to claim 9, Wilson teaches the specimen treatment and measurement system according to claim 8, wherein: the cartridge supplying mechanism comprises a push-out bar for pushing out the cartridges from the cartridge storage container to the supply position; and the cartridge storage container comprises a bar insertion opening for inserting the push-out bar into the cartridge storage container and a push-out opening for pushing out the cartridges from the cartridge storage container to the supply position (The modification of the cartridge supply module of Wilson to include the supplying mechanism and cartridge storage container of Kondo has already been discussed in claim 8 above.  Kondo teaches that the supplying mechanism includes a push bar 22 and the storage container includes a bar insertion opening where the bar is inserted on the back side and a push out opening where the consumables are discharged; Figs. 1-2).
As to claim 10, Wilson teaches the specimen treatment and measurement system according to claim 8, wherein the cartridge supplying mechanism supplies the cartridge in the bottommost row of the cartridges stacked in the cartridge storage container to the supply position (The modification of the cartridge supply module of Wilson to include the supplying mechanism and cartridge storage container of Kondo has already been discussed in claim 8 above.  Kondo teaches that the supplying mechanism includes a push bar which supplies the bottom most consumable stacked in the storage container; Figs. 1-2).
As to claim 11, Wilson teaches the specimen treatment and measurement system according to claim 8, wherein the cartridge storage container and/or the cartridges comprise an information storage medium for readably storing the information of the cartridges (Although functional, Wilson teaches that the cartridges include barcodes; [393]).
As to claim 12, Wilson teaches the specimen treatment and measurement system according to claim 11, wherein the cartridge supply module comprises an information reading unit for reading cartridge information from the information storage medium (Wilson teaches that cartridge supply module 112 includes a reading portion to read cartridge barcodes; [393]).
As to claim 13, Wilson teaches the specimen treatment and measurement system according to claim 8, further comprising an accommodating shelf having a plurality of shelves for accommodating a plurality of cartridge storage containers (Wilson teaches multiple different shelfs/regions to accommodate different types of cartridges; Figs. 7).
As to claim 14, Wilson teaches the specimen treatment and measurement system according to claim 13, the system comprising a shelf moving mechanism for moving the plurality of shelves with respect to the supply position of the cartridges (Wilson teaches moving mechanism 112d; Figs. 7 [396]).
As to claim 15, Wilson teaches the specimen treatment and measurement system according to claim 7, wherein the cartridge supply module comprises a cartridge picker for picking up and moving at least one cartridge (Wilson teaches that a picker can be used to select and pick cartridges; [410]).
As to claim 21, Wilson teaches the specimen treatment and measurement system according to claim 15, wherein the cartridge picker comprises a cartridge picker elevating mechanism for raising/lowering the cartridge picker (Wilson teaches a picker which would include a mechanism to vertically pick up and lower the cartridges to transfer them; [410]).
As to claim 30, Wilson teaches the specimen treatment and measurement system according to claim 15, with the cartridge supply module (Wilson; Figs. 7); and the cartridge 
Although Wilson teaches discarding the cartridges in the discard section and using a cartridge picker to move the cartridges, Wilson does not specifically teach that the cartridge picker picks up a used cartridge and discards the used cartridge in a cartridge discard section of the cartridge supply module.  However, without some statement of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the discard section of Wilson to be in the cartridge supply section such that the cartridge picker moved to discard the used cartridges to allow for easy access of the discarded waste to a user since it has been generally recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda,  104 USPQ 400.'  	 
As to claim 31, Wilson teaches the specimen treatment and measurement system according to claim 30, with the cartridge discard section having a storage container for accommodating the discarded cartridge (Wilson teaches a storage container; Figs 14a-c).
Wilson does not teach that the container includes a cartridge aligning unit for aligning the discarded cartridges in the discarded cartridge storage container. However, in another embodiment, Wilson teaches a cartridge storage container with a cartridge aligning unit for aligning the discarded cartridges in the discarded cartridge storage container (Wilson teaches cartridges 400 in storage container 124 where the container has aligning guides 136 and a latch arm 144 which can be raised/lowered to secure the cartridge; Figs. 8 [416, 423, 424]). It would have been obvious to one of ordinary skill in the art to have modified the discard section of Wilson to have included the cartridge aligning guide and latch features taught in another 
As to claim 32, Wilson teaches the specimen treatment and measurement system according to claim 31, wherein the cartridge aligning unit comprises an elevating arm that can be raised/lowered in the discarded cartridge storage container, and an elevating mechanism for the elevating arm (The modification of the cartridge storage container of Wilson to include the aligning unit of a different embodiment of Wilson has already been discussed in claim 31 above.  Wilson teaches that the aligning unit includes an elevating arm/latch 144, and a pivoting mechanism which enables the latch to be elevated; Figs. 8).
As to claim 33, Wilson teaches the specimen treatment and measurement system according to claim 31, wherein the discarded cartridge storage container is the cartridge storage container that has been emptied (As best understood, the modification of Wilson to include the cartridge storage container of Kondo has already been discussed in claim 7 above).
As to claim 37, Wilson teaches the specimen treatment and measurement system according to claim 8, wherein: the movable stage comprises rails for slidably loading the cartridge and a cartridge receiving port for guiding the cartridge to the rails; and the cartridge receiving port of the movable stage is arranged at the supply position where the cartridge is supplied from the cartridge supply module (Wilson teaches guide rails/grooves and a port opening for insertion of the cartridge; Fig. 14g. Wilson teaches the cartridge being supplied from the cartridge supply module to the movable stage; [393] and claims 7-8 above).
As to claim 38, Wilson teaches the specimen treatment and measurement system according to claim 37, wherein: the cartridge supply container comprises a cartridge supply port for supplying the cartridge to the supply position (The modification of the cartridge supply module of Wilson to include the supplying mechanism and cartridge storage container of Kondo has already been discussed in claim 8 above.  Kondo teaches that the supplying mechanism pushes the consumables through an opening in the cartridge storage container; Figs. 1-2); and 
As to claim 39, Wilson teaches the specimen treatment and measurement system according to claim 37, wherein the cartridge supplying mechanism directly pushes the cartridge from the cartridge storage container onto the movable stage (The modification of the cartridge supply module of Wilson to include the supplying mechanism and cartridge storage container of Kondo has already been discussed in claim 8 above.  Kondo teaches that the supplying mechanism pushes the consumables through an opening in the cartridge storage container; Figs. 1-2. Additionally, Wilson teaches that the supply module directly provides the cartridges to the movable stage/shuttle, where this would mean that the modification of the cartridge supplying mechanism which directly provides the consumables of Kondo to the shuttle/stage of Wilson results in the cartridge being directly pushed to the movable stage/shuttle of Wilson).
As to claim 40, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein the cartridge comprises a first cartridge and a second cartridge (Wilson teaches multiple cartridges; see claim 1 above), where the first cartridge and the second cartridge are accommodated in one lane (This limitation relates to intended use of Wilson since the cartridges are not positively recited as part of the device and the device of Wilson is capable of holding more than one cartridge per lane depending on the size of the cartridge).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Kondo and in view of Hansen et al (US 20180284146; hereinafter “Hansen”).
As to claim 16, Wilson teaches the specimen treatment and measurement system according to claim 15, with the cartridge picker for picking the cartridge (Wilson teaches that a picker can be used to select and pick cartridges; [410]).
Wilson does not specifically teach that the cartridge picker comprises a suction part for suctioning the cartridge. However, Hansen teaches the analogous art of a system for processing samples (Hansen; abstract) with a cartridge picker that has a suction part for suctioning the cartridge (Hansen teaches picker 2020 for the cartridge which includes a suction cup 2028 to secure the cartridge; Figs. 22-24 [264, 265, 289]). It would have been obvious to one of ordinary skill in the art to have modified the cartridge picker of modified Wilson to have included the suction part as in Hansen because Hansen teaches that the vacuum suction cup enables the cartridge to be retained on the gripper and also enables the cartridge to be released when finished gripping (Hansen; [265, 289]).
Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Kondo in view of Hansen and in view of Ewoniuk et al (US 20170115476; hereinafter “Ewoniuk”).
As to claim 17, Wilson teaches the specimen treatment and measurement system according to claim 15, with the cartridge picker for picking the cartridge (Wilson teaches that a picker can be used to select and pick cartridges; [410]).
Wilson does not specifically teach that the cartridge picker comprises a suction part for suctioning the cartridge. However, Hansen teaches the analogous art of a system for processing samples (Hansen; abstract) with a cartridge picker that has a suction part for suctioning the cartridge (Hansen teaches picker 2020 for the cartridge which includes a suction cup 2028 to secure the cartridge; Figs. 22-24 [264, 265, 289]). It would have been obvious to one of ordinary skill in the art to have modified the cartridge picker of modified Wilson to have included the suction part as in Hansen because Hansen teaches that the vacuum suction cup enables the cartridge to be retained on the gripper and also enables the cartridge to be released when finished gripping (Hansen; [265, 289]).
Modified Wilson does not teach the cartridge picker comprises a plurality of suction parts for suctioning the cartridges.  However, Ewoniuk teaches the analogous art of a vacuum picker  St. Regis Paper Co. v Bemis Co., 193 USPQ 8).
As to claim 18, Wilson teaches the specimen treatment and measurement system according to claim 17, wherein the cartridge picker comprises a ranging mechanism for ranging the distance between the pair of suction parts in accordance with the plurality of cartridges having different longitudinal dimensions (As best understood, the modification of the suction part of modified Wilson to include multiple suction parts as in Ewoniuk has been discussed above in claim 17. The spacing between the suction cups of Ewoniuk is interpreted as the ranging mechanism which creates a set distance between the suction parts).
As to claim 19, Wilson teaches the specimen treatment and measurement system according to claim 17, wherein the cartridge picker comprises a plurality of pairs of suction parts spaced at different distances in accordance with the plurality of cartridges having different longitudinal dimensions (As best understood, the modification of the suction part of modified Wilson to include multiple suction parts as in Ewoniuk has been discussed above in claim 17. Ewoniuk teaches suction cups 130 and 132 spaced differently than 131 and 135 in figure 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Kondo and in view of Dyson-Holland (US 20150323776; hereinafter “Dyson-Holland”).
As to claim 20, Wilson teaches the specimen treatment and measurement system according to claim 15, with the cartridge picker to pick up the cartridge (Wilson teaches the cartridge picker in claim 15 above); and the cartridge comprises a recess (The examiner notes that the cartridge is not positively recited and that any cartridge could have a recess).
Modified Wilson does not specifically teach wherein the cartridge picker comprises a projection while the cartridge comprises a recess into which the projection can be inserted.  However, Dyson-Holland teaches the analogous art of a picker to pick up consumables with a projection to align with a corresponding recess in order to ensure alignment of the picker (Dyson-Holland teaches transfer head/picker with projections 413 which fit into recesses 414a in order to align the picker; Fig. 25, 26 [23, 258, 270, 272, 273]). It would have been obvious to one of ordinary skill in the art to modify the cartridge picker which picks up the cartridge of modified Wilson to include a projection that aligns with a corresponding recess as in Dyson-Holland because Dyson-Holland teaches using a picker with projections which fit into recesses enables proper alignment (Dyson-Holland; [23, 270, 272, 273]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Tajima, H (US 20110262919; hereinafter “Tajima”; already of record).
As to claim 27, Wilson teaches the specimen treatment and measurement system according to claim 1, where the treatment module comprises a treatment execution unit with a dispenser nozzle (Wilson teaches nozzle 70/700 and also pipettor in 40; Figs. 1, 3, 10, 15 [606]) and where the cartridges undergo treatment in the plurality of lane (see claim 1 above).
Wilson does not specifically teach wherein the treatment execution module comprises a treatment execution unit having a plurality of dispenser nozzles for executing the treatments in parallel for the cartridges loaded in each of the plurality of treatment lanes. However, Tajima 
As to claim 28, Wilson teaches the specimen treatment and measurement system according to claim 27, wherein: the treatment execution module comprises a consumable discard section in which the consumables are discarded; and the dispenser nozzles of the treatment execution unit take out the consumables from the movable stage and discard the consumables in the consumable discard section during or after the treatments (Wilson teaches that discard section/waste lane 116c, in the treatment execution module, serves to discard both solid and liquid waste; [580]. Wilson teaches a nozzle 986 which removes liquid where this nozzle connected to aspirate to a tank 908 for waste liquids; [581-582, 586] Figs. 14a-c. Wilson also teaches a solid/consumable disposal; [580-592]).
As to claim 29, Wilson teaches the specimen treatment and measurement system according to claim 27, wherein: the treatment execution module comprises a waste liquid tank in which a waste liquid containing the specimen is discarded; and the dispenser nozzles of the treatment execution unit suction the waste liquid from the movable stage and discard the waste liquid in the waste liquid tank during or after the treatments (Wilson teaches that discard section/waste lane 116c, in the treatment execution module, serves to discard both solid and liquid waste; [580]. Wilson teaches a nozzle 986 which removes liquid where this nozzle connected to aspirate to a tank 908 for waste liquids; [581-582, 586] Figs. 14a-c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798